DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2016/0204164) (hereafter Zhao).
Regarding claim 1, Zhao discloses a flexible digital radiographic image sensor comprising: 
an image sensor array 206 (Fig. 2, paragraph 0026) formed on a flexible first substrate 204 (Fig. 2, paragraph 0027); and  
5a flexible second substrate 220 (Fig. 2, paragraph 0039) attached to the first substrate 204 (Fig. 2) on a side opposite the image sensor array 206 (Fig. 2), the second substrate comprising a top surface (top surface of 220 in Fig. 2) having a first adhesive 222 (Fig. 2, paragraph 0039) only in a first portion thereof wherein the adhesive portion 222 (Fig. 2) contacts the first substrate 204 (Fig. 2) in an area directly opposite the image sensor array.  
25Regarding claim 10, Zhao further discloses the image sensor of claim 1, wherein the second substrate 220 (Fig. 2) further comprises a backscatter shield (“one or more anti-scratch hard coatings” in paragraph 0040) on a bottom surface thereof.  

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et .
Regarding claim 14, Tsai discloses a method of fabricating a digital radiographic image sensor array, the method comprising: 
forming an image sensor array (210a and 210b in Fig. 2d, paragraph 0023) on a flexible substrate 208 (Fig. 2d, paragraph 0023); 
attaching the image sensor array (210a and 210b in Fig. 2d, paragraph 0023) and the flexible substrate 208 (Fig. 2c, paragraph 0022) to a 25carrier substrate (202a and 202b in Figs. 2c and 2d, paragraph 0022); and  -22 -WO 2018/129148PCT/US2018/012332 
detaching the image sensor array 210a (Fig. 2h, paragraph 0026) and flexible substrate 228a (Fig. 2h, paragraph 0026) from the carrier substrate 202a (Fig. 2h, paragraph 0026) and reattaching the sensor array 210a (Fig. 2j) and flexible substrate 228a (Fig. 2j) onto a final product substrate 222a (Fig. 2j, paragraph 0027).  
Regarding claim 15, Tsai further discloses the method of claim 14, further comprising 5forming the image sensor array (210a and 210b in Fig. 2d) on the flexible substrate 208 (Fig. 2d) while the flexible substrate is supported by a rigid substrate 200 (Fig. 2d, paragraph 0022); and detaching the image sensor array 210a (Fig. 2h) and the flexible substrate 228a (Fig. 2h) from the rigid substrate 200a (Fig. 2h).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as 1 above, and further in view of Uno et al. (US 2017/0190910) (hereafter Uno).
Regarding claim 2, Zhao discloses the image sensor of claim 1, however Zhao does not explicitly disclose a coefficient of 10thermal expansion of the second substrate is within about 5x that of the first substrate.
Regarding the limitation, “a coefficient of 10thermal expansion of the second substrate is within about 5x that of the first substrate”, Zhao discloses the second substrate 220 (Fig. 2, paragraph 0040) is polyimide; and the first substrate 204 (Fig. 2, paragraph 0039) is glass. Paragraph 0125 of Uno discloses the coefficient of 10thermal expansion of polyimide is equivalent to the coefficient of 10thermal expansion of glass in a range of 100 °C to 300 °C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao to form a coefficient of 10thermal expansion of the second substrate is within about 5x that of the first substrate, as taught by Uno, since Uno provides the coefficient of 10thermal expansion of polyimide is equivalent to the coefficient of 10thermal expansion of glass in a range of 100 °C to 300 °C. In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, Zhao further discloses the image sensor of claim 2, further comprising bonding pads 202 (Fig. 2, paragraph 0026) on the first substrate 204 (Fig. 2), the bonding pads 202 (Fig. 2) electrically connected (see paragraph 0033, wherein “the flow of electrical charge from the photodetector assembly 206 to the TFT array backplane 202 may be controlled via the first electrode 214 and/or the second electrode 216 in the photodetector assembly 206”) to the image sensor array 206 (Fig. 2, paragraph 0026).  
Regarding claim 6, Zhao further discloses the image sensor of claim 3, wherein the first substrate 204 (Fig. 2) and the bonding pads 202 (Fig. 2) thereon extend beyond an outer edge (top and bottom surface of 220 in Fig. 2) of the second substrate 220 (Fig. 2) during a TAB . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, and further in view of Couture et al. (US 2015/0060676) (hereafter Couture).
10		Regarding claim 11, Zhao discloses the image sensor of claim 1, however Zhao does not disclose the second substrate further comprises one or more separate electrically conductive layers, and wherein one electrically conductive layer is disposed on a bottom surface of the second substrate.  
Couture discloses the second substrate 84 (Fig. 6, paragraph 0038) further comprises one 112 (Fig. 6, paragraph 0041) or more separate electrically conductive layers, and wherein one electrically conductive layer 112 (Fig. 6) is disposed on a bottom surface (bottom surface of 84 in Fig. 6) of the second substrate 84 (Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao to form the second substrate further comprises one or more separate electrically conductive layers, and wherein one electrically conductive layer is disposed on a bottom surface of the second substrate, as taught by Couture, since the conductive vias/conductive layer could provide an electrical connection between devices.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, and further in view of Tsai et al. (US 2010/0203296) (hereafter Tsai).
Regarding claim 12, Zhao discloses the image sensor of claim 1, however Zhao does not disclose the second substrate 15further comprises a scribed break line on a bottom surface thereof opposite the top surface, the scribed break line located outside an area of the second substrate that is directly beneath the array.  
Tsai discloses the second substrate (200, 202a, and 202b in Fig. 2d, paragraph 0024) 1 in Fig. 2d, paragraph 0023) on a bottom surface (bottom surface of 200 in Fig. 2d) thereof opposite the top surface (top surface of 200 in Fig. 2d), the scribed break line (A1 in Fig. 2d) located outside (region between 202a and 202b in Fig. 2d) an area of the second substrate (200, 202a, and 202b in Fig. 2d) that is directly beneath the array (210a and 210b in Fig. 2d, paragraph 0024).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao to form the second substrate 15further comprises a scribed break line on a bottom surface thereof opposite the top surface, the scribed break line located outside an area of the second substrate that is directly beneath the array, as taught by Tsai, since cutting between any two adjacent flexible electronic components 210a and 210b (Tsai, 2e, paragraph 0024) and any two adjacent release layers 202a and 202b (Tsai, 2e, paragraph 0024), in sequence along the normal line of the carrier substrate 200 (Tsai, 2e, paragraph 0024), thereby separating the flexible substrate 208 (Tsai, 2e, paragraph 0024), the adhesion layer 206 (Tsai, 2e, paragraph 0024) and the carrier substrate 200 (Tsai, 2e, paragraph 0024) into independent flexible electronic device quasi-structures 300a and 300b (Tsai, 2e, paragraph 0024) with a larger area.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Uno as applied to claim 3 above, and further in view of Tsai et al. (US 2010/0203296) (hereafter Tsai).
Regarding claim 13, Zhao in view of Uno discloses the image sensor of claim 3, however Zhao and Uno do not disclose the second substrate further comprises a scribed break line, the break line located inside an area 20beneath the bonding pads.  
Tsai discloses the second substrate (200, 202a, and 202b in Fig. 2d, paragraph 0024) further comprises a scribed break line (A1 in Fig. 2d, paragraph 0023), the break line (A1 in Fig. 2d) located inside an area 20beneath the bonding pads (212a and 212b in Fig. 2d, paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao in view of Uno to form the second substrate further comprises a scribed break line, the break line located inside an area 20beneath the bonding pads, as taught by Tsai, since cutting between any two adjacent flexible electronic components 210a and 210b (Tsai, 2e, paragraph 0024) and any two adjacent release layers 202a and 202b (Tsai, 2e, paragraph 0024), in sequence along the normal line of the carrier substrate 200 (Tsai, 2e, paragraph 0024), thereby separating the flexible substrate 208 (Tsai, 2e, paragraph 0024), the adhesion layer 206 (Tsai, 2e, paragraph 0024) and the carrier substrate 200 (Tsai, 2e, paragraph 0024) into independent flexible electronic device quasi-structures 300a and 300b (Tsai, 2e, paragraph 0024) with a larger area.

Allowable Subject Matter
1. 	Claims 4, 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 4 would be allowable because a closest prior art, Zhao et al. (US 2016/0204164), discloses the flexible first substrate 204 (Fig. 2, paragraph 0027); and the second substrate 220 (Fig. 2, paragraph 0039) comprising a top surface (top surface of 220 in Fig. 2) having a first adhesive 222 (Fig. 2, paragraph 0039) only in a first portion but fails to disclose a non-adhesive denser material in a second portion. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a flexible digital radiographic image sensor comprising: the top surface of the second substrate comprises a non-adhesive denser material in a second portion thereof different than the first portion, and wherein the denser 

3.	 Claim 7 would be allowable because a closest prior art, Zhao et al. (US 2016/0204164), discloses the flexible first substrate 204 (Fig. 2, paragraph 0027); and a first adhesive 222 (Fig. 2, paragraph 0039) only in a first portion but fails to disclose a second adhesive in a third portion thereof, the second adhesive -21 -WO 2018/129148PCT/US2018/012332comprises weaker adhesion strength than the first adhesive, and wherein the second adhesive contacts the first substrate proximate the outer edges of the first substrate. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a flexible digital radiographic image sensor comprising: the top surface comprises a second adhesive in a third portion thereof, the second adhesive -21 -WO 2018/129148PCT/US2018/012332comprises weaker adhesion strength than the first adhesive, and wherein the second adhesive contacts the first substrate proximate the outer edges of the first substrate in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 8 and 9 depend on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813